Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 1 of 9. PageID #: 1
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 2 of 9. PageID #: 2
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 3 of 9. PageID #: 3
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 4 of 9. PageID #: 4
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 5 of 9. PageID #: 5
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 6 of 9. PageID #: 6
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 7 of 9. PageID #: 7
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 8 of 9. PageID #: 8
Case: 3:20-cv-00844 Doc #: 1 Filed: 04/20/20 9 of 9. PageID #: 9
Case: 3:20-cv-00844 Doc #: 1-1 Filed: 04/20/20 1 of 3. PageID #: 10
Case: 3:20-cv-00844 Doc #: 1-1 Filed: 04/20/20 2 of 3. PageID #: 11
Case: 3:20-cv-00844 Doc #: 1-1 Filed: 04/20/20 3 of 3. PageID #: 12
         Case: 3:20-cv-00844 Doc #: 1-2 Filed: 04/20/20 1 of 1. PageID #: 13




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     WESTERN DIVISION


UNITED STATES OF AMERICA,                    )      CASE NO.
                                             )
                      Plaintiff,             )      JUDGE
                                             )
               v.                            )
                                             )
F-1 FIREARMS, LLC BDR-15 RIFLE               )
CAL: MULTI SN: 12002152, et al.,             )
                                             )
                              Defendants.    )      PRAECIPE


       Please issue a Warrant of Arrest in Rem to Bureau of Alcohol, Tobacco, Firearms, and

Explosives, on behalf of the United States Attorney’s Office.


                                             Respectfully submitted,

                                             JUSTIN E. HERDMAN
                                             United States Attorney

                                      By:     /s/ Henry F. DeBaggis            .
                                             Henry F. DeBaggis (OH: 0007561)
                                             James L. Morford (OH: 0005657)
                                             Assistant United States Attorneys
                                             400 United States Court House
                                             801 West Superior Avenue
                                             Cleveland, Ohio 44113
                                             Phone: 216.622.3749
                                             Fax: 216.522.7499
                                             Henry.DeBaggis@usdoj.gov
            Case: 3:20-cv-00844 Doc #: 1-3 Filed: 04/20/20 1 of 1. PageID #: 14




                United States District Court
                                      NORTHERN DISTRICT OF OHIO

                                                                                     WARRANT OF
                                                                                    ARREST IN REM

TO:     THE BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES, AND/OR
        ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

         WHEREAS, on 04/20/2020                a                 Complaint in Forfeiture
was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United
States, against:

        Various Firearms and Ammunition. See attached list.

         and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
States; and,

        WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
properties; and,

        WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
custodian in whose possession, custody or control the properties are presently found, and to use whatever means
may be appropriate to protect and maintain it in your custody until further order of this Court.

        YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


 WITNESS THE HONORABLE                                          UNITED STATES DISTRICT JUDGE AT



DATE                         CLERK




                            (BY) DEPUTY CLERK




                                     Returnable     -60-      _ days after issue.
                                                  BUREAU OF ATF
DISTRICT                                                      DATE RECEIVED                  DATE EXECUTED



PRINTED NAME                                                   SIGNATURE
     Case: 3:20-cv-00844 Doc #: 1-4 Filed: 04/20/20 1 of 1. PageID #: 15



     U.S. v. F-1 Firearms, LLC BDR-15 Rifle, Cal: Multi, SN: 12002152, et. al.,

                                     Asset List

CATS ID       ASSET
20-ATF-006529 F-1 FIREARMS, LLC BDR-15 RIFLE CAL: MULTI SN: 12002152
20-ATF-00653 DERYA ARMS (DERYA SILAH SANAYI) LION X6 SHOTGUN CAL:
              12 SN: TR14059
20-ATF-006531 ZASTAVA PAP M92 PV RIFLE CAL: 762 SN: M92PV006616
20-ATF-006532 KRISS USA INC. (TRANSFORMATIONAL DEFENSE IND) KRISS
              VECTOR SDP G2 PISTOL CAL: 9 SN: 919P006362
20-ATF-006534 ANDERSON MANUFACTURING AM-15 RIFLE CAL: MULTI SN:
              18204678
20-ATF-006535 ROMARM/CUGIR MINI DRACO PISTOL CAL: 762 SN: PE-3531
20-ATF-006542 DSA INC. SA58 PISTOL CAL: 762 SNDSA37105
20-ATF-006544 JAPAN TYPE 30 RIFLE CAL: UNKNOWN SN: 4657
20-ATF-006545 SPRINGFIELD ARMORY, GENESEO, IL M1A RIFLE CAL: 308 SN:
              411457
20-ATF-006546 KIMBER MICRO ROSE GOLD PISTOL CAL: 380 SN: P0076357
20-ATF-006547 FEG PA63 PISTOL CAL: 9, SN: BF27427
20-ATF-006549 CENTURY ARMS INTERNATIONAL UNKNOWN TYPE RIFLE CAL:
              762 SN: 08297
20-ATF-006550 TANFOGLIO, F. LLI, S.N.C. WITNESS P PISTOL CAL: 45 SN:
              MT21966
20-ATF-006552 ISRAELWEAPON IND-IWI (ISRAEL MILITARY IND-IMI) DESERT
              EAGLE PISTOL CAL: 40 SN: 33308074
20-ATF-006555 ISRAEL WEAPON IND-IWI (ISRAEL MILITARY IND-IMI) JERICHO
              941 PISTOL CAL: 9 SN: J0010603
20-ATF-006556 240 ROUNDS WINCHESTER-WESTERN AMMUNITION CAL: 12
20-ATF-006557 444 ROUNDS UNKNOWN AMMUNITION CAL: 762
20-ATF-006558 540 ROUNDS UNKNOWN AMMUNITION CAL: 762
20-ATF-006559 270 ROUNDS UNKNOWN AMMUNITION CAL: 40
20-ATF-006560 100 ROUNDS UNKNOWN AMMUNITION CAL: 380
20-ATF-006561 160 ROUNDS UNKNOWN AMMUNITION CAL: 9
20-ATF-006562 110 ROUNDS UNKNOWN AMMUNITION CAL: 45
20-ATF-006563 40 ROUNDS UNKNOWN AMMUNITION CAL: 50
20-ATF-006564 25 ROUNDS REMINGTON AMMUNITION CAL: 12
20-ATF-006565 19 ROUNDS WINCHESTER-WESTERN AMMUNITION CAL: 12
No CATD ID    HAVOC, 37 MM FLAIR GUN
20-ATF-006566 10 ROUNDS THUNDER RIAN 37 MM FLAIRS




                                         1
         Case: 3:20-cv-00844 Doc #: 1-5 Filed: 04/20/20 1 of 2. PageID #: 16




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                      WESTERN DIVISION


UNITED STATES OF AMERICA,                     )       CASE NO.
                                              )
                       Plaintiff,             )       JUDGE
                                              )
               v.                             )
                                              )
F-1 FIREARMS, LLC BDR-15 RIFLE                )
CAL: MULTI SN: 12002152, et al.,              )
                                              )
                       Defendants.            )       NOTICE


Party-in-Interest:             Christopher Ortiz
                               624 May Street
                               Fremont, Ohio 43420


       The above-captioned forfeiture action was filed in U.S. District Court on April 20, 2020.

A copy of the complaint is attached. If you claim an interest in any of the defendant assets, the

following applies.

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, you are required to file with the Court, and serve upon Henry F. DeBaggis,

plaintiff=s attorney, whose address is United States Attorney=s Office; United States Court House;

801 West Superior Avenue, Suite 400; Cleveland, Ohio 44113, a verified claim to the defendant

assets within thirty-five (35) days after your receipt of the complaint. Said claim shall contain

the information required by Rule G(5) of the said Supplemental Rules. Additionally, you must

file and serve an answer to the complaint or a motion under Rule 12 of the Civil Rules of
         Case: 3:20-cv-00844 Doc #: 1-5 Filed: 04/20/20 2 of 2. PageID #: 17



Procedure, within twenty (20) days after the filing of the claim, exclusive of the date of filing. If

you fail to do so, judgment by default will be taken for the relief demanded in the complaint.



                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

Date: April 20, 2020                   By:     /s/ Henry F. DeBaggis            .
                                              Henry F. DeBaggis (OH: 0007561)
                                              James L. Morford (OH: 0005657)
                                              Assistant United States Attorneys
                                              400 United States Court House
                                              801 West Superior Avenue
                                              Cleveland, Ohio 44113
                                              Phone: 216.622.3749
                                              Fax: 216.522.7499
                                              Henry.DeBaggis@usdoj.gov




                                                  2
